
	
		I
		111th CONGRESS
		2d Session
		H. R. 4500
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. McCotter
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committees on
			 Energy and Commerce and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To rescind unobligated appropriations and repeal certain
		  health care-related provisions in the American Recovery and Reinvestment Act of
		  2009 for purposes of reducing the national debt.
	
	
		1.Short titleThis Act may be cited as the Freedom
			 from Rationed Health Care Act.
		2.Rescission and
			 repeal of certain ARRA provisions
			(a)RescissionsEffective on the date of the enactment of
			 this Act, any unobligated balances available on such date of funds made
			 available by division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5) under the headings Agency for Healthcare Research and
			 Quality under title XVIII of such division and Office of the
			 National Coordinator for Health Information Technology under such
			 title, are rescinded and the provisions under such headings are repealed.
			(b)RepealSection 804 and each of subtitles A through
			 C of title XIII of division A of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5) are repealed.
			(c)Use of funds To
			 reduce national debtThe
			 total amount rescinded by this section shall be deposited in the Federal
			 Treasury to pay down the national debt.
			
